Citation Nr: 9919869	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar segment of the spine.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958 [US Navy], from January 1959 to December 1962 [US 
Coast Guard], from August 1963 to March 1974 [US Air Force], 
and from March 1974 to June 1977 [US Army].

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
October 1994 and May 1996 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.


REMAND

The veteran had active military service in the US Navy, the 
US Coast Guard, the US Air Force, and the US Army.  A review 
of the claims folder indicates that the veteran's service 
medical records for when he was enlisted in the Coast Guard, 
Air Force, and Army have been obtained.  However, his Navy 
service medical records are not contained in the claims 
folder.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  The United States Court of 
Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining previous treatment records identified by the 
veteran that the government would have custody thereof.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Hence, the claim must be remanded to the RO 
for the purposes of obtaining those records from the 
appropriate agency.

Additionally, the record also reflects that the veteran has 
indicated that he has received treatment from various medical 
sources since he retired from the military in 1977.  Like the 
Navy service medical records, those records also have not 
been obtained and included in the record for review.  Thus, 
the claim must be remanded so that those records may be 
obtained and subsequently examined in conjunction with the 
veteran's claim.

The claims folder does contain a letter written from the law 
offices of Forman Perry Watkins Krutz & Tardy, PLLC, 
Attorneys at Law.  In that letter, the veteran is identified 
as one of a group of individuals who has filed a cause of 
action in a personal injury lawsuit.  However, the letter 
does not specify the type of injury the veteran is seeking 
compensation therefor.  Because it is possible that such a 
lawsuit may produce additional medical evidence that may be 
useful to the veteran in his claim before the VA, the Board 
is of the opinion that a copy of the civil case file, 
including all of the evidence, should be obtained and 
included with the veteran's claim folder.  Hence, the claim 
is also remanded so that these files may be obtained.

Finally, a review of the claims folder indicates that the 
veteran last underwent various physical examinations of his 
claimed conditions back in 1994 and early 1995.  This was 
over four years ago.  The Board believes that the record does 
not adequately reveal the current state of the veteran's 
health nor does it clarify what conditions, disabilities, and 
diseases the veteran presently has.  The Board believes that 
such information is necessary prior to adjudicating the 
veteran's claim and thus, the claim will be remanded to the 
RO for the purpose of obtaining additional medical 
information.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran for the 
names and addresses of all government and 
nongovernment physicians who have treated 
him subsequent to service.  The RO should 
then obtain and associate with the claims 
folder all treatment records of the 
veteran from such health care providers.  
Of interest are any progress notes, 
special studies, x-ray films, laboratory 
tests, and technicians' reports of the 
veteran's treatment during the years 1977 
to the present.  If any government 
records have been retired, the RO should 
attempt to obtain those records through 
the appropriate retirement depot.  If no 
records exist, it should be so noted in 
the record. 

2.  The veteran has indicated that he 
served in the US Navy from August 24, 
1954, to July 23, 1958.  The RO should 
contact the service department and/or the 
National Personnel Records Center and 
request a copy of the veteran's service 
medical records for the time period he 
served in the US Navy.  If no records 
exist, it should be so noted in the 
record.  

3.  The RO should arrange for the veteran 
to be evaluated by an appropriate 
pulmonary specialist to determine the 
current nature and extent of any 
pulmonary disability that may be present.  
The specialist should determine whether 
the veteran has benign pleural plaques, 
asbestos related pleural effusions, or 
mesothelioma, in addition to the clinical 
condition known as asbestosis [This 
condition is an  interstitial lung 
disease manifested by a reticular-nodular 
pattern on chest radiograph, restrictive 
pulmonary function  tests, and dry rales 
noted on chest physical examination].  
All indicated special studies, to include 
radiologic films, blood gas tests, 
pulmonary function studies, should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth reasoning underlying the final 
diagnoses.  With regards to the pulmonary 
function test, the RO should request that 
the examiner interpret the data obtained 
from the evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease or 
restrictive lung disease or both. 

The report of examination should contain 
a detailed account of all lung pathology 
found present.  In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom.  After examining 
the veteran and reviewing the claims 
folder, the examiner should express an 
opinion, based on the information 
provided, as to the correct pulmonary 
diagnoses. 

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is causally 
related to the veteran's military 
service.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination. 

4.  The RO should arrange for the veteran 
to have several chest radiographs made.  
A designated "B reader" radiologist 
should then read these radiographs.  A 
"B reader" radiologist is one certified 
by examination to read and grade asbestos 
films.  If the radiologist determines 
that a high resolution computed 
tomographic examination of the chest is 
necessary in order to verify the 
diagnosis, this should be done.  All test 
results and findings should be included 
in the claims folder, along with a 
detailed analysis of those results and 
findings.  The claims folder and this 
Remand should be reviewed prior to any 
testing, and said review should be noted 
in the record.  

5.  The RO should schedule the veteran 
for an orthopaedic examination of the 
veteran's back; said examination should 
be conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's lumbar segment of 
the spine be accomplished.]  The RO 
should request that the examining 
orthopaedist and the radiologist render 
diagnoses of all current pathology of the 
back found to be present and provide a 
comprehensive report, including a 
complete rational for all conclusions 
reached.  The examiners should also 
express an opinion as to the etiology of 
any lower back condition diagnosed.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

6.  The appellant should be afforded a VA 
neurological examination to determine the 
nature of any headaches and vertigo, if 
found, and to identify the etiology of 
any current headache and vertigo 
manifestations.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  The 
examiner should be asked to express an 
opinion as to whether any headache and 
vertigo condition from which the veteran 
now suffers, if any, is etiologically 
related to his military service or any 
condition from which he suffered from 
while in service.  The claims folder and 
this Remand must be made available to the 
examiner for review before examination.

7. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


